Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
2.         The drawings filed on March 28, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-27 are allowed.   

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The Specification has been amended as follows:
On page 1 of the amended Specification filed on March 28, 2019, at line 2, issued as U.S. Patent No. 10,402,443 has been inserted after “filed September 14, 2016”.

6.	Claim 19 has been amended as follows:
19.    (Currently Amended)  A computing system comprising: 
a processing unit; and
a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform functions comprising:

searching a reference database using the plurality of query signatures so as to identify a first set of reference signatures that match the plurality of query signatures,
determining a media clip identifier corresponding to a reference signature
of the first set of reference signatures, wherein the media clip identifier identifies a reference media clip,
determining a secondary index value corresponding to the reference signature,
searching the reference database using the media clip identifier and the
secondary index value so as to identify a second set of reference signatures that correspond to the reference media clip,
determining a score for the reference media clip based on the plurality of query signatures and the second set of reference signatures, 
determining that the score satisfies a threshold, and 
based on the determining that the score satisfies the threshold, providing an indication that the reference media clip is a match to the query media clip.

REASONS FOR ALLOWANCE
7.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Yang et al., (Patent No. 5,819,286), teaches a video indexing and query execution system.  The system indexes video clips each identifying graphical icons in each frame of each video clip, determining temporal coordinates of each symbol of the identified graphical icons, and constructing a database for each identified symbol of the graphical icons.

     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “searching a reference database using the plurality of query signatures so as to identify a first set of reference signatures that match the plurality of query signatures” and “determining a score for the reference media clip based on the plurality of query signatures and the second set of reference signatures; determining that the score satisfies a threshold; and based on the determining that the score satisfies the threshold, providing by the one or more computing devices an indication that the reference media clip is a match to the query media clip” as recited in independent claim 1 and similarly recited in independent claims 11 and 19.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
8.	The information disclosure statements (IDS) submitted on September 23, 2019, May 31, 2019, April 25, 2019, and March 28, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Hoad et al.,“Fast Video Matching with Signature Alignment”, MIR 03’: Proceedings of the 5th ACM SIGMM international workshop on Multimedia Information Retrieval, November 2003, pages 262 - 269.
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 13, 2021